                             Case 1:20-mj-06506-MPK Document 4 Filed 08/10/20 Page 1 of 1
      AO 91 (Rev. 11/11) Criminal Complaint


                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                              District of
                                                          __________      Massachusetts
                                                                       District of __________
                        United States of America
                                   v.                                           )
  (ODGLR6$1726257,=  )18/18DND³&KLPDR´ ³&+,0$2´ 
                                                                                )
  (VFDUO\Q%$(=9HUDV ³%$(=´   'LPHUFL0(-,$+HXUHDX[DND            )     Case No.
³.DW\´ ³.$7<´   $GHOLV0(-,$ ³$'(/,6´   $QGUHXULV6$1726DND      )                20-MJ-6506-MPK
³$QJHO´ ³$1*(/´   0LVHDO)5,$6  :LOVRQ0$'(DND³1LD]R´  )18
/18DND³+DPOLWR´ ³+$0/,72´   0LRVRWW\257(*$&UX] ³257(*$´ 
                                                                                )
  /RXLV5,9(5$  /ODQGU\0DVVLHO520(52*RQ]DOH] ³520(52´         )
0DULD/$5$&$1'(/$5,2  +HQU\(675(//$  )18/18DND               )
³3DSR´ ³3$32´   (VPHUOLQ+HUUHUD32/$1&2DQG  6WDFH\/$*$6((

                                 Defendant(s)
                                                          CRIMINAL COMPLAINT
                I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
      On or about the date(s) of            March 2020 to August 10, 2020             in the county of                Suffolk       in the
                              District of        Massachusetts             , the defendant(s) violated:

                   Code Section                                                          Offense Description
      21 U.S.C. §846                                    conspiracy to possess with intent to distribute and to distribute heroin,
                                                        cocaine, and 400 grams or more of fentanyl




                This criminal complaint is based on these facts:
      See attached Affidavit of DEA Task Force Mark J. Concannon




                ✔ Continued on the attached sheet.
                u
                                                                                             /s/ Mark J. Concannon

                                                                                                          Complainant’s signature

                                                                                            Mark J. Cancannon, DEA Task Force Officer
                                                                                                           Printed name and title

      Sworn to before me and signed in my presence.


      Date:             08/10/2020
                                                                                                             Judge’s signature

      City and state:                    Boston, Massachusetts                           Honorable M. Page Kelley, U.S. Magistrate Judge
                                                                                                           Printed name and title
